Virgin, J.
The county attorney filed a demurrer to the defendant’s plea of misnomer. No question is raised as to the form of the plea, and we perceive no defect therein. State v. Flemming, 66 Maine, 142. The demurrer having been sustained by the judge, the defendant was found guiltyjon his plea of not *541guilty. By going to trial, he waived no right to his exceptions on the pleading. State v. Pike, 65 Maine, 111.
In the absence of any defect in the plea of misnomer, the state could have raised either of two questions by replication: (1) That the defendant was known as well by the name in the complaint as by that in the plea (State v. Corkrey, 64 Maine, 521); or (2) That the two names were pronounced alike. The county attorney filed no replication but demurred ; and now contends in substance that the two names are idem sonans, which is not a question of law but of fact, which the defendant has the right to submit to a jury. Rex v. Shakespeare, 10 East, 83, and cases in note a; Com. v. Mehan, 11 Gray, 323 and cases there cited.
The result is
Exceptions sustained!. Verdict set aside. Judgment for the defendant.
Peters, C. J., Walton, Danforth, Foster and Haskell, JJ., concurred.